DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5 and 6 are pending, claim 4 having been cancelled.  Applicant's response filed March 30, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The rejections of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,464,480 to Matthews in view of U.S. Patent App. Pub. No. 2015/0303053 to Tokoshima et al.
As to claim 1, Matthews discloses a substrate cleaning apparatus for cleaning a substrate by using ozone water (see Matthews Abstract), comprising: a chiller (see Matthews Fig. 1, ref#8; col. 6, lines 36-42) and a cleaning tank in which the substrate can be immersed (see Matthews Fig. 1, ref.#13; col. 6, lines 36-38).
While Matthews discloses an ozone water generating means including an ozone generating device for generating ozone to be cooled (see Matthews Fig. 1, ref.#4-6; col. 6, lines 42-44 and col. 8, lines 1-7), Matthews does not explicitly disclose that the ozone water generating means includes a 
As to claim 2, Matthews discloses that the cleaning means includes a cleaning tank for cleaning the substrate by immersing the substrate in the ozone water cooled by the cooling means (see Matthews Fig. 1, ref.#13; col. 6, lines 36-46).
As to claim 3, Matthews discloses that the cooling means includes a chiller capable of cooling ozone water to 0°C or more and less than 20°C (see Matthews Fig. 1, ref.#8; col. 5, lines 22-34 and col. 6, lines 36-42).
As to claim 5, Matthews does not explicitly disclose degassing means for degassing ultrapure water to be supplied to the dissolving membrane module wherein the degassing means includes a degassing membrane module and a vacuum pump.  Tokoshima discloses that the ultrapure water to be supplied to the dissolving membrane module includes degassing means for degassing ultrapure water to be supplied to the dissolving membrane module wherein the degassing means includes a degassing membrane module and a vacuum pump (see Tokoshima paragraphs [0028]-[0034]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include a degassing means including a degassing membrane module and a vacuum pump as disclosed by Tokoshima in order to smoothly 
As to claim 6, Matthews discloses a substrate cleaning method for cleaning a substrate by using ozone water comprising a cooling step of cooling ozone water to a predetermined temperature (see Matthews col. 5, lines 22-41) and a cleaning step of cleaning the substrate with the ozone water cooled in the cooling step (see Matthews col. 5, lines 43-67).  Regarding the recitation that the ozone water is initially 20°C or more, it is inherent or reasonably expected that the initial water temperature would be room temperature (around 25°C) (see also Matthews col. 5, lines 3-15 disclosing lowering the temperatures from room temperature or higher temperatures in order to enable sufficiently high ozone concentrations).
While Matthews discloses an ozone water generating step of generating the ozone water to be cooled in the cooling step (see Matthews Fig. 1, ref.#4-6; col. 5, lines 35-42, col. 6, lines 42-44 and col. 8, lines 1-7), Matthews does not explicitly disclose that the ozone water generating means includes dissolving ozone generated by the ozone generating device in ultrapure water.  Tokoshima discloses a similar ozone cleaning system wherein the ozone generating means and step includes a dissolving membrane for dissolving ozone generated by the ozone generating device in ultrapure water (see Tokoshima paragraphs [0024] and [0035]-[0036]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the ozone water generating means and step include a dissolving membrane for dissolving ozone generated by the ozone generating device in ultrapure water as disclosed by Tokoshima in order to enable ozone gas to be readily dissolved in water and also enable the adjustment and control of the concentration of dissolved gas to be readily performed (see Tokoshima paragraph [0035]).

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s arguments directed to Matthews not disclosing the ozone water generating means for generating ozone water to be supplied to the cooling means wherein the ozone water generating means includes an ozone generating device for generating ozone and a dissolving membrane module for dissolving ozone generated by the ozone generating device in ultrapure water is inapplicable since Matthews was not relied upon for disclosing said claim limitations.  As discussed in the rejection to claim 4 in the previous Office Action as well as the rejection to claim 1 above, Tokoshima discloses a similar ozone cleaning system wherein the ozone generating means includes a dissolving membrane for dissolving ozone generated by the ozone generating device in ultrapure water (see Tokoshima paragraphs [0024] and [0035]-[0036]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the ozone water generating means include a dissolving membrane for dissolving ozone generated by the ozone generating device in ultrapure water as disclosed by Tokoshima in order to enable ozone gas to be readily dissolved in water and also enable the adjustment and control of the concentration of dissolved gas to be readily performed (see Tokoshima paragraph [0035]).  Regarding Applicant’s arguments that Tokoshima fails to disclose cooling the generated ozone gas-dissolved water, Applicant is arguing against the references individually because, as discussed above, Tokoshima is not relied upon for disclosing the cooling means/step because the primary reference Matthews already discloses said cooling.  Tokoshima is relied upon for disclosing that ozone generating means including a dissolving membrane for dissolving ozone generated .
In response to applicant's argument that Tokoshima is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Tokoshima is both in the field of applicant’s endeavor (substrate cleaning apparatus and method using ozone) as well as reasonably pertinent to the particular problem with which the applicant was concerned (generating ozone to produce ozone gas dissolve water for cleaning substrates).  Regarding Applicant’s assertion that it is unclear how to apply the ozonizer, gas dissolving membrane module and degassing module of Tokoshima in the apparatus of Matthews, it is noted that one of ordinary skill in the art would understand how to combine the references (see MPEP 2141.03)(I) where "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396; and the "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).
Regarding Applicant’s arguments that Matthews discloses an in-situ method of producing ozonated water, said disclosure does not constitute a teaching away.  As discussed in the above rejection, Tokoshima discloses a similar ozone cleaning system wherein the ozone generating means .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714